DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is Office Action on the merits in response to the communication
received on 7/12/22.

Claim status:
Amended claims: 1, 23
Canceled claims: none
Added New claims: none
Pending claims: 1-24 (claims 2-7, 9, 14, and 24 are withdrawn)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 8, 10-13, and 15-23 are rejected under 35 U.S.C. § 101 because the claimed invention because the claimed invention is not directed to statutory subject matter.  Specifically, the invention of claims 1, 8, 10-13, and 15-23 is directed to an abstract idea without significantly more.
Independent claims 1 and 23 are directed to a system (claim 1), and a non-transitory, computer-readable storage medium (claim 23).  Therefore on its face, claims 1 and 23 are directed to a statutory category of invention under Step 1 of the 2019 PEG.  However claims 1 and 23 is also directed to an abstract idea without significantly more, under Step 2A (Prong One and Prong Two) and Step 2B of the 2019 PEG, which is a judicial exception to 35 U.S.C. 101, as detailed below.  Using the language of independent claim 1 to illustrate the claim recites the limitations of, (i) payment processing (ii) using a predictive model (iii) categorizing bill or invoice statements, (iv) receive a payment request; (v) verify, (vi) to retrieve a customer record; (vii) execute a predictive model (viii) to categorizidentifier linked to the customer account under the broadest reasonable interpretation (BRI) covers methods of organizing human activity – fundamental economic principles or practices (including mitigating risk) but for the recitation of generic computers and generic computer components.
That is, other than reciting a payment server, non-transitory computer-readable storage medium, computer-executable instructions, a processor, a first electronic address, a second electronic address (claim 1), a non-transitory computer-readable storage medium, computer-executable instructions, a processor, a first electronic address, a second electronic address (claim 23) nothing in the claim precludes the steps from being directed to organizing human activity – fundamental economic principles or practices (including mitigating risk).  If a claim limitation under its BRI, covers methods of organizing human activity but for the recitation of generic computers, then the limitations fall within the “methods of organizing human activity” grouping of abstract ideas.  Therefore, claim 1 recites an abstract idea under Step 2A Prong One of the Revised Patent Subject Matter Eligibility Guidance 84 Fed.Reg 50 (“2019 PEG”).
This “methods of organizing human activity” is not integrated into a practical application under Step 2A prong Two of the 2019 PEG.  In particular the claim recites the following additional elements of, a payment server, non-transitory computer-readable storage medium, computer-executable instructions, a processor, a first electronic address, a second electronic address (claim 1), a non-transitory computer-readable storage medium, computer-executable instructions, a processor, a first electronic address, a second electronic address (claim 23).  This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – a payment server, non-transitory computer-readable storage medium, computer-executable instructions, a processor, a first electronic address, a second electronic address (claim 1), a non-transitory computer-readable storage medium, computer-executable instructions, a processor, a first electronic address, a second electronic address (claim 23).
The payment server, non-transitory computer-readable storage medium, computer-executable instructions, processor, first electronic address, second electronic address (claim 1), non-transitory computer-readable storage medium, computer-executable instructions, processor, first electronic address, second electronic address (claim 23) are recited at a high-level or generality (i.e. as a generic computer performing generic computer functions) such that, they amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG independent claim 1 does not include additional elements that are sufficient to amount to significantly more than the abstract idea.  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using, a payment server, non-transitory computer-readable storage medium, computer-executable instructions, a processor, a first electronic address, a second electronic address (claim 1), a non-transitory computer-readable storage medium, computer-executable instructions, a processor, a first electronic address, a second electronic address (claim 23), payment processing, using a predictive model, categorizing bill or invoice statements, receive a payment request; verify, to retrieve a customer record; execute a predictive model, to categoriz
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail to establish that the claim(s) are not directed to an abstract idea.  The additional limitations of the dependent claim(s) when considered individually do not amount to significantly more than the abstract idea.  Claims 8, 10-13, and 15-22 merely further explains the abstract idea.  
When viewed individually the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea.  Accordingly claims 1, 8, 10-13, and 15-23 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, 10-13, and 15-23 are rejected under 35 U.S.C. § 103 as being unpatentable over Chang (U.S. Pat. No. 10,373,140), in view of Guthrie (U.S. Pub. No. 2002/0052841)

With respect to claims 1 and 23:
Chang teaches:
A system for payment processing using a predictive model for categorizing bill or invoice statements (“In one embodiment, the historical fraudulent bill payment transactions data is processed using one or more processors and one or more machine learning algorithms of a fraudulent activity predictive model” Chang Column 12 lines 28-31);
execute a predictive model to categoriz(“In one embodiment, historical fraudulent bill payment transactions data representing the historical fraudulent bill payment transactions is obtained. In one embodiment, the historical fraudulent bill payment transactions data is processed using one or more processors and one or more machine learning algorithms of a fraudulent activity predictive model. In one embodiment, the fraudulent activity predictive model is used to generate potential fraudulent bill payment transaction scoring parameters data based, at least in part, on the values of one or more interconnected potential fraudulent activity parameter/rule input variables identified in the historical fraudulent bill payment transactions data” Chang Column 3 lines 52-64);
upon categorization of the bill, extract payment data values from the data of the payment request; train the predictive model using the payment request and data extracted from the payment request when a confidence threshold for the categorization of the bill satisfies a threshold (In addition, in accordance with one embodiment, a method and system for detecting fraudulent bill payment service transactions using dynamic multi-parameter predictive modeling is also capable of self-learning and dynamically adapting to new data and/or a changing threat environment” (Chang Column 3 lines 34-39) and “In one embodiment, the historical fraudulent bill payment transactions data is processed using a fraudulent activity predictive model that is a fraudulent activity ensemble method model and/or a regression and classification fraudulent activity model” (Chang Column 12 lines 43-47); and “If the a potential fraudulent bill payment transaction score value associated with a current bill payment transaction data is less than the second defined threshold potential fraudulent bill payment transaction score value, the current bill payment transaction is allowed” Chang Column 15 lines 24-28);
generate a vendor payment request using the extracted payment data based on a vendor format, the extracted payment data indicating a vendor identifier linked to the vendor format {….} transmit the vendor payment request (“In one embodiment, if the current bill payment transaction represented by current bill payment transaction data 113 is allowed to proceed to payment authorization module 143 of payment source computing system 141 in payment source computing environment 140, payment authorization data 145 is generated by payment authorization module 143. In one embodiment, payment authorization data 145 is then transferred to merchant/payee computing system 151 in merchant/payee computing environment 150 and payment is thereby made to the merchant/payee associated with current bill payment transaction data 113 and merchant/payee computing system 151” Chang Column 17 line 65 to Column 18 line 9).

Chang does not teach; however Guthrie teaches:
the system comprising: a payment server having non-transitory computer-readable storage medium with computer-executable instructions for causing a processor of the payment server to: receive a payment request from a first electronic address (“The on-line payment system of the present invention can be used to facilitate person-to-person payments, person-to-business payments, and business-to-business payments” Guthrie Abstract);
verify the first electronic address to retrieve a customer record (“Transactor site 30 verifies at least a portion of the data provided by the user and activates the account if the data is properly verified. In one embodiment, transactor site 30 validates at least one non-cash method of payment specified by the user. For example, assuming the user provides a credit card account number, transactor site 30 transmits an authorization request to transactor bank 60. In one embodiment, the authorization request seeks authorization of $0.01 and includes a request to verify the user's address using the Address Verification System (AVS) (FIG. 3, #4)” Guthrie Pgh. [0041]);
transmit a payment confirmation request to a second electronic address, the second electronic address stored in the customer record; receive an approval notification in response to the payment confirmation request from the second electronic address (“Most P2P payment systems allow users to transfer money to other users by providing a checking or credit card number and the intended recipient's e-mail address. In general, the P2P payment system debits the funds from the account specified by the user and deposits it in a settlement account. The system then notifies the intended recipient via e-mail that a payment is pending. The intended recipient generally logs in to the P2P payment system and provides a checking account number. The payment system then deposits the requisite funds from the payment system's” (Guthrie Pgh. [0004]) and “Transactor bank 60 transmits the authorization request via the appropriate transaction processing network to Bank A (FIG. 3, #5). Bank A processes the authorization request and transmits a response to Transactor bank 60, which passes the response to transactor site 30. If the account data provided by the user is properly verified, transactor site 30 activates the user's account” Guthrie Pgh. [0041]).
receive a payment confirmation indicating successful processing of the vendor payment request; and update a payment record with the payment confirmation and the extracted payment data, the payment record indicating a customer identifier linked to the customer account (“Transactor site 30 receives the form data submitted by the user and, in one embodiment, transmits a confirmation e-mail message to the e-mail address specified by the user (FIG. 3, #2)” Guthrie Pgh. [0039]).

It would have been obvious to one of ordinary skill of the art to have modified Chang’s teachings to incorporate Guthrie’s teachings, in order to “make on-line transactions more convenient for users” Guthrie Pgh. [0003]).

With respect to claim 8:
Chang teaches:
an electronic wallet application having non-transitory computer-readable storage medium with computer-executable instructions for causing a processor of a mobile device to: trigger the display of the payment confirmation request on a display of the mobile device; receive the approval notification in response to the display of the payment confirmation request at the mobile device; transmit the approval notification to the payment server (“Currently, several bill payment systems are available to help a bill payment system user, or any authorized party acting on behalf of a bill payment system user, pay bills and invoices from various merchants, and/or other payee parties, using one or more user computing systems, including, but not limited to, mobile computing systems, such as smart phones” (Chang Column 1 lines 9-15) and “In one embodiment, if the current bill payment transaction represented by current bill payment transaction data 113 is allowed to proceed to payment authorization module 143 of payment source computing system 141 in payment source computing environment 140, payment authorization data 145 is generated by payment authorization module 143. In one embodiment, payment authorization data 145 is then transferred to merchant/payee computing system 151 in merchant/payee computing environment 150 and payment is thereby made to the merchant/payee associated with current bill payment transaction data 113 and merchant/payee computing system 151” Chang Column 17 line 65 to Column18 line 9).

With respect to claim 10:
Chang teaches:
wherein the payment server is configured to process a registration request to store the first electronic address in the customer record to permit processing of the initial payment request (“In some cases, the payment source data is provided at the time the bill payment transaction is being requested/sent, through the bill payment system, in other cases the payment source data is provided to the bill payment system in advance of the particular bill payment transaction being conducted and then the pre-registered payment source is simply designated by the user” Chang Column 1 lines 27- 34).

With respect to claim 11:
Guthrie teaches:
wherein the payment server is configured to determine that the customer record does not indicate bill payment registration and transmit a registration request to the second electronic address stored in the customer record, the registration request indicating that the initial payment request was received from the first electronic address (“In one embodiment, the confirmation e-mail message includes a uniform resource locator (URL) which, when used, allows the user to complete the registration process. In one embodiment, the URL is transmitted as a hypertext link, which, when clicked, opens up a browser window and transmits a request to complete the registration process. Upon receipt of the request, transactor site 30 transmits another form asking the user for additional data. In one embodiment, the form includes any or a combination of the following fields relating to the user's financial accounts: credit card account number, expiration date, billing zip code, card verification value 2, checking account routing and transit number, and checking account number. In another embodiment, the confirmation e-mail includes the form. In either embodiment, the user completes the form and transmits it to transactor site 30 (FIG. 3, #3)” (Guthrie Pgh. [0040]) and “In one embodiment, if User B is not a registered user, transactor site 30 registers the user” Guthrie Pgh. [0069]).

It would have been obvious to one of ordinary skill of the art to have modified Chang’s teachings to incorporate Guthrie’s teachings, in order to “make on-line transactions more convenient for users” Guthrie Pgh. [0003]).

With respect to claim 12:
Chang teaches:
wherein the first electronic address is for a different communication channel or band than the second electronic address (“This, in turn, results in: less human and processor resources being dedicated to processing bill payment transactions incorrectly designated potentially fraudulent bill payment transactions, i.e., fewer false positives having to be processed and/or investigated; less memory and storage bandwidth being dedicated to buffering and storing bill payment transactions incorrectly designated potentially fraudulent bill payment transactions, i.e., fewer false positives having to be stored while they await further analysis; less communication bandwidth being utilized to transmit bill payment transactions incorrectly designated potentially fraudulent bill payment transactions, i.e., fewer false positives being passed around between various investigating parties and systems” (Chang Column 18 lines 34- 47) and “less communications bandwidth being utilized to relay data to, and from, backend systems and client systems, and various investigative systems and parties” Chang Column 19 lines 37- 44).

With respect to claim 13:
Guthrie teaches:
wherein the customer record indicates a payment account, wherein the vendor payment request indicates the payment account (“In one embodiment, users have corresponding user accounts stored in a user account database 120 on database server 36. In one form, each user account includes the data submitted by the user in the registration process, described above” (Guthrie Pgh. [0043]) and “In one form, the list of transactions includes fields for the following information: 1) whether the user initiated or received the transaction; 2) whether the transaction is a payment or a bill; 3) the date and time of the initiation of the transaction; 4) the name of the recipient or originator (i.e., the other party in the transaction); 5) the amount of the transaction; and, 6) the current status (e.g., pending, complete, paid, notification sent to recipient, etc.)” Guthrie Pgh. [0044]).

It would have been obvious to one of ordinary skill of the art to have modified Chang’s teachings to incorporate Guthrie’s teachings, in order to “make on-line transactions more convenient for users” Guthrie Pgh. [0003]).

With respect to claim 15:
Guthrie teaches:
wherein the approval notification indicates a code that is linked to a code in the customer record (“In one embodiment, transactor site 30 allows users to conduct certain actions with respect to currently active or pending transactions. For example, if a transaction is pending intervention by the user (e.g., ‘picking up’ a payment to the user or paying a bill), the account status page, in one embodiment, allows the user to select the transaction and conduct the appropriate action” Guthrie Pgh. [0045]).

It would have been obvious to one of ordinary skill of the art to have modified Chang’s teachings to incorporate Guthrie’s teachings, in order to “make on-line transactions more convenient for users” Guthrie Pgh. [0003]).

With respect to claim 16:
Chang teaches:
wherein the initial payment request indicates a payment amount, a payment due date, vendor identifier, and vendor account identifier (“Currently, bill payment systems typically obtain electronic bill payment transaction data, herein referred to as bill payment transaction data, including, but not limited to, payee data, payment amount data, and payment date data, from the bill payment system user, and/or a user version/portion of the bill payment system implemented on a user computing system. In addition, the bill payment system user also typically provides payment source data, such as account/card identification data and user access data associated with one or more payment sources, such as a credit card or bank account associated with the user” Chang Column 1 lines 17- 27: The Examiner interprets the payee data as the vendor identifier and vendor account identifier.).

With respect to claim 17:
Chang teaches:
wherein the vendor payment request indicates a payment amount, a payment due date, vendor identifier, a vendor account identifier, and a payment account (“Currently, bill payment systems typically obtain electronic bill payment transaction data, herein referred to as bill payment transaction data, including, but not limited to, payee data, payment amount data, and payment date data, from the bill payment system user, and/or a user version/portion of the bill payment system implemented on a user computing system. In addition, the bill payment system user also typically provides payment source data, such as account/card identification data and user access data associated with one or more payment sources, such as a credit card or bank account associated with the user” Chang Column 1 lines 17- 27: The Examiner interprets the payee data as the vendor identifier and vendor account identifier.)).

With respect to claim 18:
Chang teaches:
wherein the first electronic address is an email address and the second electronic address is an {….} address (“In one embodiment, the personal data associated with the user individual potential fraudulent activity parameter/rule input variable type includes at least one individual potential fraudulent activity parameter/rule input variable selected from the group of individual potential fraudulent activity parameter/rule input variables including, but not limited to: the domain name of an email address associated with the user; and the zip code of an address associated with the user” Chang Column 13 lines 22- 33).

Chang does not teach; however Guthrie teaches:
{…..} the second electronic address is an SMS address (“Other embodiments of the invention allow users to transfer funds to other users with a telephone number” Guthrie Abstract).

It would have been obvious to one of ordinary skill of the art to have modified Chang’s teachings to incorporate Guthrie’s teachings, in order to “make on-line transactions more convenient for users” Guthrie Pgh. [0003]).

With respect to claim 20:
Chang teaches:
wherein the initial payment request indicates a payment amount and a payment due date, the payment due date being a future date, wherein the payment server is configured to hold the vendor payment request until the future date (“Currently, bill payment systems typically obtain electronic bill payment transaction data, herein referred to as bill payment transaction data, including, but not limited to, payee data, payment amount data, and payment date data, from the bill payment system user, and/or a user version/portion of the bill payment system implemented on a user computing system. In addition, the bill payment system user also typically provides payment source data, such as account/card identification data and user access data associated with one or more payment sources, such as a credit card or bank account associated with the user. In some cases, the payment source data is provided at the time the bill payment transaction is being requested/sent, through the bill payment system, in other cases the payment source data is provided to the bill payment system in advance of the particular bill payment transaction being conducted and then the pre-registered payment source is simply designated by the user” Chang Column 1 lines 17- 34: The Examiner interprets the providing payment data “in advance” language as the payment due date being a future date.)).

Allowable Subject Matter
Claims 19, 21, 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLA HUDSON whose telephone number is (571)272-1063. The examiner can normally be reached M-F 9:30 a.m. - 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.H./Examiner, Art Unit 3694                                                                                                                                                                                                        
/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694